Christianct, Oh. J.
I concur with my brother Cooley, that the mode adopted for advertising for bids for the pavement, was legal and proper.
The object of section twelve, chapter eight,"of the charter, in requiring contracts of this kind to be let to the lowest bidder, after publication of notice, was to secure competition, and to prevent corrupt combinations between city officers and contractors.
The council had the right to determine the kind or species of pavement to be adopted, as well as to reject even the lowest bid for any particular kind, though that should have been previously adopted, and the only one for which *276bids were invited, and to decline to make a contract, or advertise anew, as, in their opinion, might be best for the public interest.
When the pavement of a street is in contemplation, there are two kinds of competition which it is very desirable to create among those who may wish to undertake the work: First, That between the different hinds of pavement, or those prepared to engage in putting them down; and second, that between parties prepared to put down the same hind.
It is the latter species of competition only, which the charter requires the city officers to take measures to secure, and it is for this purpose only, that it requires publication of the notice, plans and specifications.
The biddings referred to in the provision in question, are biddings for the same particular thing, to be done according to the same specifications. And no bids for essentially different kinds of work or pavements, and refex’ring to different specifications could be recognized as coming in competition with each other, for the purpose of determining the lowest bid, within the requirements of this section, without opening the door to the same cox'rupt combinations, and furnishing facilities for the same fraudulent practices, which it was the purpose of this provision to prevent.
There is nothing, however, in the charter1, which prevents the city from availing itself, also, of the benefit of the other species of competition, that growing out of the different kiixds of pavement seeking the public favor and adoption.
And as the relative cost and value of the respective kinds would form a legitimate element of consideration with the council, in determining which kind to adopt for any particular street, a just regard for the public interest *277would certainly warrant, if it does not require, some effort to secure this species of competition, as well as that for any particular kind; as this would not only enable the council to form a more intelligent judgment in determining which kind it is best to adopt, but it incidentally tends, also, to induce fair and reasonable offers for each.
It is therefore highly desirable that the council should have the beuefit of this before deciding upon the particular kind of pavement to. be adopted.
I see nothing in the charter to prevent this, or which requires the council to determine upon the kind which shall be adopted, before proceeding to advertise for bids; since, if they had thus previously determined and invited bids only for the particular kind so decided upon, they would not be bound to accept even the lowest bid, but might then change their plan, or even determine not to pave the street.
I, therefore, see no difficulty in securing both kinds of competition at the same time by preparing proposals, plans and specifications for each kind of pavement for which competition is to be invited, and combining the whole in one notice, as was done in this case.
The notice, by referring to the respective specifications, gave an equal opportunity to all persons, not only to enter into competition with those seeking to contract for any oilier kind, but also (within the letter and spirit of the charter) to compete with all w’ho chose to bid for any one particular kind.
But those bids only which had reference to the same particular kind, and to the same specifications, could be considered as competing bids, for the purpose of determining who was the lowest bidder within the‘meaning of the charter.
The only competing bids, therefore, for this particular *278kind of pavement finally decided upon, were those of Hilsendegen & Duun (to whom the contract was let), for twenty-four thousand six hundred and forty-two dollars and forty-six cents, and that of the Ironizing & Paving Company, for twenty-four thousand four hundred .and fifty-nine dollars and ninety-five cents, the latter being the lowest bid by one hundred and eighty-two dollars and fifty-one cents.
This lowest bid should, in my opinion, have been accepted; and I think the council had no rightful or legal discretion to reject it on the ground that the next highest bidders were the owners of the patent for that kind of pavement, and the lowest bidders had not acquired the right to use it, and that they were not, therefore (as was claimed), “responsible bidders” within the meaning of the charter. They had filed their bond of indemnity (with sufficient sureties), which the resolution of the council had provided for just such a case, and which the resolution (still in force) indicated was to be held satisfactory in the very contingency which had occurred; and that bond was in all respects satisfactory and accepted by the controller.
I adhere, without reservation or qualification, to the decision of this court in Hobart v. The City of Detroit, 17 Mich., 246, and accept all its legitimate results. I do not think the council had, or that this court have, the right, conclusively- to assume (without giving them the chance to make the attempt) that it will be impossible for the lowest bidders to obtain the necessary right or privilege from the patentees, or successfully to contest the validity or 'ownership of the patent, The bond they had given, as well as the contract they were ready to execute, would have made it their interest to sacrifice enough (if necessary) to make it an object with the patentees to sell them this right, so so far as this street was concerned. And if it should he *279found that this company (the lowest bidders) could not;, or did not, go on with the work, or complete it within the time stipulated, I am not prepared to hold that the city could not find an adequate remedy by forfeiting the contract, and. proceeding to advertise anew, and making a new contract for this or any other kind of pavement, or by suit upon the bond of indemnity, or by both these modes.
But while I concur with my brother Cooley, that the attorney general may, in cases of this character, invoke the aid of a court of chancery to prevent the usurpation of ungranted powers by the officers of municipal corporations; yet, notwithstanding the acceptance of a bid which, the officers of the council had no right to accept, I agree with my brother Cooley, that this case, under the peculiar circumstances disclosed by the pleadings, is not one in which it would be just or proper to grant the relief sought by perpetual injunction to restrain the payment for the work done, or to be done under the contract.
In large classes of eases, and perhaps as a general rule, when the attorney general may appeal to the court to restrain such official corporate action, the' only inquiry would doubtless be, whether such officers, in the action taken or threatened by them, have exceeded, or are attempting to exceed the legal limits; and the question should be decided as one purely of strict law, however small the amount of injury to the public interest done or threatened, or however great the amount of injury which may be done to private parties by the remedy sought. As, first, where the official action claimed to be in excess of authority has not yet been taken or completed, but is only threatened or in fieri; second, where, though the action may already have been taken, it has been fraudulent or corrupt (and the rule should be the same as to third parties whose interests are involved, if they have acted in bad faith); third, where the *280application for the interposition of the court has been made before other parties, in honest reliance upon such official action, have made expenditures, or incurred obligations to any considerable amount; and fourth, if the injury to the public interests to be apprehended, be of great magnitude, or of a serious character, when the application to the court has been made as promptly as the nature of the case would admit, though such expenditures may already have, been made, or obligations incurred, by such third parties, whatever the amount.
But where, as in this case, it satisfactorily appears to the court, that the council, as well as the parties contracting on the faith of their action, have acted in good faith, and that there has been ample time, either to have applied to the court to prevent the execution of the contract, or to have commenced the present proceeding to enjoin the payment for the work, a large share of which has been done, and more than ten thousand dollars expended, which would not in all probability have been done or expended, had this proceeding been instituted with reasonable promptness; the equities of these parties are not to bo disregarded on any slight or technical grounds, nor on account of any slight or trivial injury to the public interest to arise from the payment to be made for the work; and to warrant a perpetual injunction against such payment, the court must see that, unless enjoined, the public are likely to suffer injury or loss of somewhat grave and serious magnitude; something at least beyond a mere nominal or trivial injury. And under such circumstances the case should be governed by the same principles of equity as usually govern the judicial discretion in granting the remedy by injunction in other cases.
Now, the amount of the tax upon the public, or the city at large, in consequence of accepting the higher, instead of *281the lowest bid, is less than thirty dollars, a sum so utterly insignificant in comparison with the amount already expended upon the work by the contractors, that no court can fail to see, under the circumstances of this case, that the perpetual injunction against paying for the work, would produce a vastly greater amount of evil than that sought to be remedied by it. It would, in fact, operate as a gross and cruel wrong, which, if sanctioned by the court, would prove much more injurious to the public interest than the loss of the paltry sum of thirty dollars excess of taxation upon the taxable property of the city.
I therefore concur in holding that the case made by the pleadings does not warrant -us in awarding the injunction prayed for, and that the decree dismissing the bill shoúld be affirmed.